Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  145755(6)(7)                                                                                                         Justices




  THE PEOPLE SHOULD DECIDE,
           Plaintiff-Appellant,
  v                                                                  SC: 145755
  BOARD OF STATE CANVASSERS,
  DIRECTOR OF ELECTIONS, and
  SECRETARY OF STATE,
             Defendants-Appellees.
  __________________________________


         On order of the Chief Justice, the motions by Taxpayers Against Monopolies for
  leave to intervene and for immediate consideration are considered and they are granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
                                                                                Clerk